FILED
                             NOT FOR PUBLICATION                             SEP 15 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN RAMIREZ CAMPOS,                             No. 06-71355

              Petitioner,                        Agency No. A027-570-264

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 13, 2011 **
                                 Pasadena, California

Before: CUDAHY ***, WARDLAW, and W. FLETCHER, Circuit Judges.

       Juan Ramirez Campos (“Ramirez”), a citizen and national of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the
Seventh Circuit, sitting by designation.
appeal from the Immigration Judge’s (“IJ”) order of removal. We review the

BIA’s legal determinations de novo. Aguiluz-Arellano v. Gonzales, 446 F.3d 980,

983 (9th Cir. 2006). When the BIA adopts the IJ’s decision, we review the IJ’s

decision as if it were the BIA’s. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th

Cir. 2002). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the

petition.

       The BIA correctly determined that expungement of Ramirez’s conviction for

possession of marijuana for sale, Cal. Health & Safety Code § 11359, did not

eliminate the conviction for immigration purposes. See Ramirez-Castro v. INS,

287 F.3d 1172, 1174 (9th Cir. 2002) (state expungement of a criminal conviction

generally does not remove its consequences in immigration proceedings).

Ramirez’s conviction under § 11359 for possession for sale is not covered by the

Federal First Offender Act (“FFOA”), 18 U.S.C. § 3607, which for immigration

purposes eliminates only convictions for simple possession. Cardenas-Uriarte v.

INS, 227 F.3d 1132, 1136 (9th Cir. 2000) (“The Federal First Offender Act

requires a plea or conviction of possession of a controlled substance, as described

in 21 U.S.C. § 844.”), overruled in part on other grounds by Nunez-Reyes v.

Holder, 646 F.3d 684 (9th Cir. 2011) (en banc). Thus, Ramirez’s § 11359

conviction renders him inadmissible on the basis of a controlled substance


                                          2
violation, 8 U.S.C. § 1182(a)(2)(A)(i)(II), and ineligible for waiver of

inadmissibility under § 1182(h).

      Ramirez’s claim that he was denied due process because the BIA did not

address his § 1182(h) waiver claim lacks merit. The BIA expressly adopted the

IJ’s decision, which discussed the waiver claim. Moreover, because Ramirez is

ineligible for waiver under § 1182(h), he cannot make the necessary showing of

prejudice. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 & n.16 (9th Cir.

2003) (an alien “must show prejudice to succeed in a due process challenge”).

      DENIED.




                                          3